DETAILED ACTION
Drawings
The drawings were received on 03/16/21.  These drawings are approved.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 – 15, the prior art fails to disclose a wind generator having a first and second rail vertically forming a closed loop and having sequentially interconnected cars and each car having a fram, first and second vertically oriented wings hingedly coupled to the frame, first wing mounted above the first rail, second wing mounted below the first rail, a turning mechanism as specifically described in the independent claims, a generator mounted on the frame above the first rail and the generator including a shaft coupled to the first roller and the first roller functions as a rotor of the generator, a drive for changing an orientation of the flap and the cars being coupled to the second rail by at least two rollers on opposite sides of the second rail and each additional car being hingedly coupled to a lower end of a corresponding second wing so that an axis of rotation of the second wing passes through the corresponding car.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

March 23, 2021